DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current application is a CON of application number 16/579,180 which is now a US Patent Number 11,038,762 B1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 16-24 of U.S. Patent No. 11,038,762 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the current application are broader and obvious variants of the claims from said patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine at al. (US 2014/0207861 A1, hereinafter Brandwine) in view of Chang et al. (US 2017/0339070 A1, hereinafter Chang).
Regarding claim 11, Brandwine teaches a system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, [Figures 1-4, 8, and 9], the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
grouping multiple resources from a plurality of resources into a resource group, [multiple resources are in consideration for tagging as a group, Figure 6; See Figure 5, element 501 (resources associated with the user), element 502 enables identifying resources to assign tags (user-defined labels), see also Figure 6 and Figure 5, element 507 enables identifying resources to perform operations using tags (user-defined labels); claim does not make clear if the group is identified for tagging or does grouping happen after tagging];
assigning a user-defined label to each resource in the resource group, [See Figure 6 where tag (user-defined label) is assigned to one or more resource (resource group) based on user request and access control policy (resource policy) that specifies which users are allowed to apply the tag to which resources; claim is not clear if these labels can be different for each resource within the same group and if it is not, then assigning a label to each resource would be the same for all resources in the one or more resources (of the resource group)];
receiving a resource policy to be applied to the resource group, the resource policy restricting operations performed on the multiple resources in the resource group and comprising the user-defined label assigned to each resource in the resource group, [See Figure 6 where tag (user-defined label) is assigned to one or more resource based on user request and access control policy (resource policy) that specifies which users are allowed to apply the tag to which resources; Figure 5 shows policies attached to the tag in the context of one or more resources (resource policy) for both assigning it to resources and then performing operations on the resources based on the tags; See also Figures 1, 2, and 3; see Abstract and other associated description]; and
applying, using the user-defined labels, the resource policy to the multiple resources in the resource group by accessing the plurality of different computing environments where each resource among the multiple resources in the resource group reside, [see Abstract and Par.[0001] for user resource tagging in cloud computing environment; See Figure 5 and 6 show applying access control policy in the context of an identified resource for tag assignment (Figure 6) and also in the context of performing an operation using the resource (Figure 5, element 506, 507); See also 
Brandwine is not explicit about the resource group is distributed across a plurality of different computing environments, [Examiner notes that Brandwine is not explicit about multiple different computing environments (private and public) but describes in general detail private and public computing environments for tenant resources and there is no rule that the resource tagging described in Brandwine would not apply to resources if they are distributed across private and public computing environments. Therefore, it would have been obvious to include the minor detail that tenant resources in Brandwine would straddle between private and public computing environments as taught by Chang];
However, in an analogous art, Chang teaches the resource group is distributed across a plurality of different computing environments, [Par.[0013] describes a hybrid cloud environment, including a private cloud and a public cloud (two distinct and different computing environments) for tenant (user) resources; see also Figures 1 and 5; note that the term ‘plurality of computing environments’ is broad but is interpreted in light of Specification Par. [0005] as public and private computing environments];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brandwine to include multiple computing environments for a user’s resources. The motivation/suggestion would have been to establish a hybrid cloud that provides tenant access to the one or more computing resources between a public cloud and an enterprise network, [Chang: Abstract]. 

Method claim 1 is a corresponding claim to system claim 11 and is therefore, rejected as above.
Regarding claim 12, Brandwine and Chang teach the system of claim 16, and Brandwine teaches wherein the user-defined label comprises a key-value pair, [Par. [0015] and [0017] among others describes the tag (user-defined label) as a key-value pair].
Method claim 2 is a corresponding claim to system claim 17 and is therefore, rejected as above.
Regarding claim 13, Brandwine and Chang teach the system of claim 12, and Brandwine teaches wherein the resource policy further comprises constraint for the key of the key-value pair for the user-defined label, [Par.[0017] among others describes access control policy (resource policy) that restricts assigning tags to a resource based specific keys: Because each tag can be comprised of a key and value pair, the restrictions in the access control policy can be based on ether (1) a combination of a specific key and a specific value, or (2) based on a specific key regardless of any value that may be associated with it; See also Par.[0025]]. 
Method claim 3 is a corresponding claim to system claim 13 and is therefore, rejected as above.
Regarding claim 14, Brandwine and Chang teach the system of claim 12, and Brandwine teaches wherein the resource policy further comprises a constraint for both the key and the value of the key-value pair for the user-defined label, [Par.[0017] among others describes access control policy (resource policy) that restricts assigning tags to a resource based specific value for a specific key; see also Par.[0025]: For example, the tag "color=green" can be restricted based on both the key (e.g., color) and the value (e.g., green)]. 
Method claim 4 is a corresponding claim to system claim 14 and is therefore, rejected as above.
Regarding claim 15, Brandwine and Chang teach the system of claim 12, and Brandwine teaches wherein the resource policy further comprises a constraint for the value of the key-value pair for the user-defined label, [Par.[0025]: For example, the tag "color=green" can be restricted based on both the key (e.g., color) and the value (e.g., green)].
Method claim 5 is a corresponding claim to system claim 15 and is therefore, rejected as above.
Regarding claim 16, Brandwine and Chang teach the system of claim 12, and Brandwine teaches wherein the resource policy comprises a first policy for the key of the key-value pair and a second policy for the value of the key-value pair, [Par. [0017] describes exceptions to a first access control policy which may be interpreted as a second policy for a specific value such as “stack=testing”; see also Par.[0025]; see Par.[0024] which describes a policy that allows only system administrators to tag a resource with specific value such as “stack=production”].
Method claim 6 is a corresponding claim to system claim 16 and is therefore, rejected as above.
Regarding claim 17, Brandwine and Chang teach the system of claim 11, and Brandwine teaches wherein the resource policy comprises at least one of an access control policy, a firewall policy, a networking policy, or a quota policy, [Figure 6 describe access control policies (resource policy) associated with assigning tags to resources]. 
Method claim 7 is a corresponding claim to system claim 17 and is therefore, rejected as above.
Regarding claim 18, Brandwine and Chang teach the system of claim 11, and Chang teaches wherein the plurality of different computing environments comprise at least one private computing environment and at least one public computing environment, [dependent claim is obvious over Brandwine in view of Chang for the same reasons as in Claim 16; See Par.[0013]].
Method claims 8 is a corresponding claim to system claim 18 and is therefore, rejected as above.
Regarding claim 19, Brandwine and Chang teach the system of claim 11, and Brandwine teaches wherein the data processing hardware is configured to communicate with on-premise computing environments, private computing environments, and public cloud-based computing environments, [Par.[0014] describes private/public cloud-based computing environment; note also that Chang teaches communication between private and public cloud based computing environments (see claim 16 rejection)]. 
Method claim 9 is a corresponding claim to system claim 19 and is therefore, rejected as above.
Regarding claim 20, Brandwine and Chang teaches the system of claim 11, and Brandwine teaches wherein the plurality of resources comprise at least one of a virtual machine, a database, a key-value store, or a network, [See Par.[0014] among others, Figure 4B shows a tag data store (key-value store)].
Method claim 10 is a corresponding claim to system claim 20 and is therefore, rejected as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441